Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 7, 2022

                                      No. 04-22-00130-CV

                   CONSOLIDATED TOWNE EAST HOLDINGS, LLC,
                                  Appellant

                                                v.

THE CITY OF LAREDO, Robert A. Eadsd in his official capacity office of City Manager, and
        Riazul I. Mia in his official capacity of Director City of Laredo Utilities,
                                         Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2020CVK001518D2
                        Honorable Monica Z. Notzon, Judge Presiding

                                         ORDER
       The clerk’s record was originally due on January 24, 2022. On March 3, 2022, the trial
court clerk filed a Notification of Late Record stating appellant has failed to pay or make
arrangements to pay the clerk’s fee for preparing the record and that appellant is not entitled to
appeal without paying the fee.

       It is therefore ORDERED that appellant provide written proof to this court no later than
March 17, 2022 that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 37.3(b).


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2022.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court